Citation Nr: 0839749	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1955 to 
August 1958.

This matter is on appeal from the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's low back claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left knee disorder is not currently shown.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service; left knee pathology is not shown.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the veteran filed his claim in 2005, the amendment is not 
applicable to the current claim.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the veteran maintains that his current left 
knee disorder is the result of his already service-connected 
right knee disability.  The fact that he has a right knee 
disability is undisputed.  The record before the Board 
thoroughly chronicles the injury to his right knee in June 
1958, along with the regular treatment and ultimate 
replacement of the right knee.  Currently, he is service-
connected with a 30 percent disability rating.  The Board 
will also consider the claim on a direct basis.  

The veteran's service treatment records indicate that he 
received some evaluations for his left knee while on active 
duty, but there is no evidence of a chronic left knee 
disorder.  For example, he was treated in September 1955 for 
an abrasion to the left knee.  However, the injury appeared 
to be no more than superficial.   In February to March 1958, 
he complained of left knee pain, but no diagnosis was given, 
and X-rays taken of both knees at approximately the same time 
were normal.  

This left knee pain the veteran experienced from February to 
March 1958 was also noted in a June 1958 evaluation for his 
right knee.  There, he characterized the pain as "aggravated 
by standing, climbing ladders" and "working."  However, 
there was no indication his left knee pain had continued.  
There also were no disorders whatsoever noted on his 
separation physical in August 1958.  

Importantly, the Board notes that the veteran continued be 
evaluated for right knee pain for many years following active 
duty.  For example, the record contains examinations in 
November 1958, October 1963, November 1968, November 1987, 
and two reports following surgery on the right knee in 
February 1988 and May 1999.  In none of these reports does he 
ever mention pain in his left knee.  He also underwent VA 
examinations in August 1994 and September 1995 and May 2000 
for his right knee.  Again, no left knee symptomatology was 
noted in any of these examinations. 

In May 2002, the veteran began feeling "tingling/numbness" 
and "weakness" in his left side, however, these complaints 
were made in the context of his complaints of tremors and his 
diagnosis of Parkinson's Disease.  Left knee complaints, in 
particular, were not noted, and there was no pathology in the 
left knee identified.  More recent outpatient treatment 
records reflect general comments about leg weakness and 
difficulty with mobility but are not specific to the left 
knee.

Consequently, the Board notes that, for entitlement to 
compensation, the evidence must show the existence of a 
disability.  In the absence of an identified disease or 
injury, service connection may not be granted.  Brammer, 3 
Vet. App. at 225.

At this time, there is no competent evidence that the veteran 
has a disease or injury to account for his left knee 
complaints.  At best, there are complaints of symptomatology 
without underlying pathology.  Symptoms alone cannot be 
compensable without an in-service disease or injury to which 
the pain can be connected by competent evidence. See Sanchez-
Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First the RO obtained the veteran's service treatment 
records, post-service outpatient treatment records and his 
statements as to his condition. Moreover, given the absence 
of in-service evidence of chronic manifestations of the 
disorder on appeal, no evidence of the disorders for many 
years after separation, and no competent evidence of a nexus 
between service or his service-connected right knee disorder 
and his claim, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder, to include as 
secondary to a service-connected right knee disability, is 
denied.


REMAND

The veteran also claims a low back disorder as secondary to 
his service-connected right knee disability.  The records 
indicate that he underwent a surgical repair to his spine in 
approximately 1968 (10 years after discharge) following a 
motor vehicle accident.  Although contemporaneous records are 
not associated with the claims file, his statements 
acknowledge this injury.

More recent records reflect complaints of back pain, which he 
attributes to his service-connected right knee disability; 
however, there is no specific opinion as to whether his low 
back complaints are related to a post-service injury or to 
his current right knee disability.  Therefore, a medical 
opinion is needed.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, the 
most current VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the VA Medical Center in Houston, 
Texas, from March 2005 to the present.

2.  Obtain outpatient treatment records 
from the VA Medical Center in Columbia, 
Missouri, from December 2005 to the 
present.

3.  Request that the veteran provide all 
available medical documentation regarding 
his back injury in 1968 and the subsequent 
treatment records related to his initial 
low back injury.  If those records are not 
available, that should be noted.

4.  The veteran should be afforded an 
examination to address the relationship 
between his low back complaints and his 
service-connected right knee disability.  
The examiner asked to identify any current 
diagnosis related to the low back.  

If a diagnosis is rendered, the examiner is 
requested to express an opinion as to 
whether it is as likely as not that the 
veteran's low back disorder is related to 
his service-connected right knee 
disability, or to a post-service motor 
vehicle accident?  

In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed to 
the history as provided by the veteran.

5.  Upon completion of the above, the RO 
should readjudicate the issue on appeal.  
If the benefits sought on appeal remain 
denied, the RO should issue a supplemental 
statement of the case and allow the 
appropriate period for response. 
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


